The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




                                              EXAMINER'S COMMENT 



                                              Allowable Subject Matter

            The following is a statement of reasons for the indication of allowable subject matter:
             Claims 1-30 are allowed.
             Claim 1 is allowed because the closest prior art, Kanamarlapudi et al. (U.S. PG-Publication #2021/0185747), Huang et al. (U.S. PG-Publication # 2008/0198785), Saavedra et al. (U.S. PG-Publication # 2012/0008496), Cociglio  et al. (U.S. PG-Publication # 2016/0105353), Paladugu et al. (U.S. PG-Publication # 2020/0145888), and Ozaki et al. (U.S. PG-Publication # 2006/0190720), either singularly or in combination, fail to anticipate or render obvious a method comprising:
              “determining an association of the one or more packets to the first uplink resources or the second uplink resources based at least in part on the sequence numbers of the one or more packets and respective completion times of decoding processes associated with the first uplink resources and the second uplink resources,” in combination with all other limitations in the claim as claimed and defined by applicants.
              Because the above limitations of claim 1 patentably define over the art of record, claim 1 is allowable. Independent claims 12, 23 and 30 include similar limitations as claim 1 and as a result are allowable for similar reasons as claim 1.




                                         Response to Arguments

            Applicant’s arguments filed on 2/9/2022 have been fully considered and persuasive.




                                                     Conclusion

Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:

             Commissioner for Patents 
             P.O. Box 1450 Alexandria, 
             VA 22313-1450


Hand-delivered responses should be brought to

             Customer Service Window 
             Randolph Building 
             401 Dulany Street 
             Alexandria, VA 22314


             Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sai-Ming Chan whose telephone number is (571) 270-1769. The Examiner can normally be reached on Monday-Thursday from 8:00 am to 5:00 pm.
            If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 571-272-4100.
             Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.



/SAI MING CHAN/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
April 20, 2022